DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the prior art as a whole does not teach or fairly suggest the claimed device for self-assembling semiconductor light-emitting diodes for placing the semiconductor light-emitting diodes at predetermined positions on a substrate by using an electric field and a magnetic field, the substrate being accommodated in an assembly chamber accommodating a fluid as set forth in details in independent claim, which include the specific features of “a substrate chuck configured to dispose the substrate at an assembly position, wherein the substrate chuck includes: a substrate support part configured to support the substrate on which an assembly electrode is formed; a rotating part configured to support the substrate support part; and a controller configured to control driving of the substrate chuck” alone or in combination w/ the rest of the limitations of the base claim (see claim 1).   Further the closest prior art is US 9825202 discloses the product of a micro LED structure but lacking of a substrate chuck and a position control operatively associated with the chuck.   Accordingly, claims 1-6, 8-10 and 21- 31 are found to be allowable.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt